Exhibit 1 R1.1 RLI Insurance Company P.O. Box 3967 Peoria IL 61612-3967 Phone: (309)692-1000 Fax: (309)683-1610 DISHONESTY BOND (FOR ANY TYPE OF BUSINESS) Bond No. - LFM0011344 Item1. Name of Insured: SPRING CREEK CAPITAL CORP. (the "Insured) PrincipalAddress: 1365 N. COURTENAY PKWY Merritt Island, FL 32953 Item 2. Bond Period: The term of this bond begins with the5thday ofAugust,2009at 12:00 o'clock night, standard time, at the address of the insured given above, and ends at 12:00 o'clock night, standard time, on the effective date of the cancellation of this Bond in its entirety. Item3. Limit of liability: $ 25,000.00 I. INSURING AGREEMENT In consideration of the agreed premium, RLI Insurance Company, anIllinoiscorporation (the "Company"), hereby agrees to indemnify the Insured, against any loss of money or other property which the Insured shall sustain or for which the Insured shall incur liability to any customer or subscriber of the Insured through any fraudulent or dishonest act or acts committed by any Employee or Employees of the Insured acting alone or in collusion with others, an amount, not exceeding, in the aggregate, the amount stated in Item 3. II.DEFINITIONS Employee.
